DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-6 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor et al., (US 2003/0120180) in view of Grimm (US 3,957,964) and further in view of Lew (US 5,064,650).
Kaylor et al. teaches a tubular device defining a pocket for allowing the insertion of a finger (Dental wipe) (Abstract; see image below).

    PNG
    media_image1.png
    283
    553
    media_image1.png
    Greyscale

	The devices are “constructed from nonwoven webs containing an elastic component” (p. 4-5, para. [0054]), and may comprise cellulose fibers (p. 6, para. [0073]). 
	The devices comprise an agent “impregnated in a nonwoven web . . . microencapsulated for release during abrasive action” or “manually applied . . . before use (e.g., a toothpaste or dipping solution)” (p. 7, para. [0089]).  “Microencapsulation of cleansing agents, antibacterial agents, indicators, dyes, and/or other chemicals in small capsules could then be released slowly during use of the product as capsules are crushed” (Id.)
The device functions as an oral care device, i.e. dental wipe, insofar as Kaylor et al. teaches, “the device would provide several functions in the mouth, because the device could act not just as a means of delivering refreshing or cleaning or antibacterial agents, but also function as a biosensor through incorporation of an indicator, dye, or other reagent that is slowly released during brushing” (Id.).



Grimm teaches “encapsulated flavoring material in a dentifrice”, wherein the “encapsulated flavoring is maintained separate from the dentifrice base during storage but is released into it by breaking of the encapsulated shells or coating when the dentifrice is used” (Abstract).
The encapsulating material is preferably “completely or substantially insoluble in both the flavoring compositions and the balance of the dentifrice” (col. 4, lines 59-62)
The flavorings are “microencapsulated” insofar as the capsules are taught to be “micro-sized” to prevent “individual detection by the tongue, teeth or mouth parts” (col. 4, lines 63-67).

Grim does not teach diffusion controlled microcapsules.

Lew teaches control-released salt sensitive capsules for oral use.  The capsules are diffusion controlled insofar as they are “salt sensitive” and “dissolves in the mouth” releasing the encapsulated internal ingredients (Abstract).
The capsules are “microcapsule(s)” (col. 1, line 46) and insoluble insofar as they are described as “a rigid gel and insoluble when the salt level in an aqueous solution is maintained at a preselected level” and diffusion controlled insofar as “[d]ecreasing the level of salt by diluting the solution containing the capsules causes the salt sensitive shell to lose its structure, break down and dissolve” (col. 1, lines 45-55).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining microcapsules of Lew with the microcapsules Grimm as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for oral care.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to incorporate the insoluble microcapsules of Grimm and Lew into the device of Kaylor et al. since the device of Kaylor et al. is not particularly limited concerning microcapsules and the microcapsules of Gimm and Lew are art recognized as suitable for use in the oral cavity. 
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612